Citation Nr: 0918796	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-09 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a disability manifested 
by vascular headaches, joint pain and chest pain, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1987 to August 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the RO 
in Detroit, Michigan, which confirmed and continued a 
previous denial of service connection for vascular headaches, 
joint pain and chest pain.

The Board notes that the issues of service connection for 
vascular headaches, joint pain and chest pain were previously 
denied by the RO in March 1999.  Although the Veteran 
initiated an appeal with a notice of disagreement, he did not 
perfect the appeal with a timely substantive appeal after he 
was furnished with an SOC.  In December 2001, however, VA 
enacted the Veterans Education and Benefits Expansion Act of 
2001, Public Law 107-103 (the Act).  Section 202(a) of the 
Act added the term "qualifying chronic disability" to 
38 U.S.C.A. § 1117 (2002), to now include disability 
resulting from undiagnosed illness that the Secretary 
determines warrants a presumption of service connection under 
38 U.S.C.A. § 1117(d), and any "medically unexplained 
chronic multisymptom illness that is defined by a cluster of 
signs or symptoms," which specifically includes chronic 
fatigue syndrome, fibromyalgia and irritable bowel syndrome.  
Where there is an intervening liberalizing law or VA issue 
that may affect the disposition of a claim, VA is required to 
conduct a de novo review of the previously denied claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994).  Thus, since the Veteran's claims 
are based on a substantive right created by a statutory or 
regulatory provision that did not exist at the time of the 
prior final denial the adjudication of this claim is not a 
"reopening" of the first.  As such, the Board has identified 
the Veteran's claims as indicated on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for vascular headaches, 
joint pain and chest pain, claiming that these conditions are 
symptoms of a qualifying chronic disability under the 
provisions of 38 C.F.R. § 3.317 (2008).  The evidence of 
record shows that the Veteran served in the Southwest Asia 
theater of operations during the Persian Gulf War.  
Compensation is therefore warranted for any chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  After a 
thorough review of the claims folder, the Board finds that 
the record is not sufficiently developed to ensure an 
informed decision.  

The record reflects that the Veteran underwent a Persian Gulf 
Registry Examination in July 1998 and July 2004.  The 
examination reports, however, do not appear to be in the 
claims file.  As the findings of the examinations are 
relevant to the Veteran's claim, the case must be remanded so 
that the examination reports can be associated with the 
record.  

The Board notes that the Veteran has not yet been given a VA 
examination in conjunction with his service connection claim 
to assess the current nature of his claimed conditions and to 
determine whether he has a chronic disability resulting from 
an undiagnosed illness or combination of undiagnosed 
illnesses.  On remand, the Veteran should be scheduled for 
such an examination.  

The Board further notes that the Veteran has not been 
provided with notice of how to establish entitlement to 
service connection for a disability due to an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness pursuant to 38 C.F.R. § 3.317.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (When VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.); see also Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Additionally, 
during the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
interpreted to apply to all aspects of claims, to include the 
assignment of disability rating and effective date elements.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
record does not reflect that the Veteran was provided notice 
in accordance with Dingess.  As this case is being remanded 
for other matters, the AOJ should take the opportunity to 
correct the aforementioned defects in the VCAA notice 
previously provided to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should send the Veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes information 
about: (a) how to establish entitlement 
to service connection for a disability 
due to an undiagnosed illness or a 
medically unexplained chronic 
multisymptom illness under 38 C.F.R. 
§ 3.317; and (b) the assignment of 
disability ratings and effective dates.  

2. The AOJ should associate with the 
claims file the reports of the Veteran's 
July 1998 and July 2004 Persian Gulf War 
Registry examinations, as well as any 
outstanding VA treatment records.  

3. The AOJ should then schedule the 
Veteran for an appropriate examination, 
to determine whether he has vascular 
headaches, joint pain, chest pain or 
other symptoms related to service.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination, and 
the examiner should note that the claims 
file has been reviewed.  After reviewing 
the file and performing any necessary 
tests, the examiner should render an 
opinion as to: (a) whether the Veteran 
has objective indications of a chronic 
disability manifested by vascular 
headaches, joint pain, chest pain and/or 
other symptoms which are signs and 
symptoms of an undiagnosed illness, that 
by history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis; and (b) 
whether the Veteran has objective 
indications of a medically unexplained 
chronic multisymptom illness that is 
defined by a cluster of signs or 
symptoms.  For this purpose, a "chronic 
disability" is defined as a disability 
that has existed for six months or more.

The examiner should provide a complete 
rationale for all opinions given.  It 
would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate: "more 
likely than not" (i.e., greater than a 
50:50 degree of probability), "at least 
as likely as not" (i.e., to at least a 
50:50 degree of probability), or "less 
likely than not" or "unlikely" (i.e., 
less than a 50:50 degree of probability).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.
 
4. Thereafter, the AOJ should 
readjudicate the claim of service 
connection for a disability manifested by 
vascular headaches, joint pain and chest 
pain, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.  All 
new evidence received since the issuance 
of the February 2005 SSOC should be 
considered.  If the benefits sought on 
appeal are not granted, the Veteran and 
his representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



